Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s  amendments/Remarks filed on 10/17/2022.
Claim Status:
Amended claim: 1, 13, and 19
Pending claims : 1-21

	Note: 112(d) and 112(a) was[previously] withdrawn by applicant.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/apparatus/medium, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for training predictive model and refinancing credit card purchase amount with fraudulent transaction
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
receiving, by a transaction …, a weight for each of a plurality of inputs for a predictive model, wherein the plurality of inputs comprises at least one of: recurring deposits associated with an account belonging to a user, recurring withdrawals associated with the account belonging to the user, transactional data associated with the account belonging to the user, or historical data associated with the account belonging to the user;  
	training, by a transaction… using at least one of a supervised learning technique or unsupervised learning technique and through a plurality of iterations, a predictive model, to identify a user's ability to pay based on an account balance associated with an account, wherein training the predictive model is based on at least one of: 
	recurring deposits, recurring withdrawals, transactional data, or historical data associated with the account
	determining, by the transaction …, an identity of the user in conjunction with whether a credit … purchase is associated with a fraudulent transaction; 
	posting, by the transaction server and based on a determination that the credit … purchase is not associated with a fraudulent transaction, a purchase amount associated with the credit … purchase to a credit … account associated with the first user, wherein the credit … account and bank account are administered under control of the transaction …; 
	monitoring, by the transaction … and using the predictive model, the credit … account associated with the first user and a bank account associated with the first user, wherein the credit … account is administered by a second entity different from a first entity that administers the bank account; 
	determining, using the predictive model and based on monitoring the credit … account and the bank account, that the purchase amount will not be paid in full when due; and 
	generating, based on a determination that the purchase amount will not be paid in full when due the determining and prior to when a payment for the credit … purchase is due, an option to the first user to refinance the purchase amount; and 
	causing, by the transaction …, the option to refinance the purchase amount to be displayed  … associated with the first user.

The claimed method/apparatus/medium simply describes series of steps for predictive model and refinancing credit card purchase amount with fraudulent transaction.
The claim as a whole recites a method of organizing human activity, specifically, a fundamental economic practice of refinancing credit card purchase amount. The claimed invention is a method that allows for refinancing credit card purchase amount which is a fundamental economic practice of business relations in a computer environment. Thus, the claim recites an abstract idea. 
The mere nominal recitation of a database, a generic computer processor to perform the steps and a predictive model does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of refinancing credit card purchase amount in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a transaction server/processor, user mobile device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claims 13, and 19.  
Furthermore, the dependent claims 2-12, 14-18 and 21 do not resolve the issues raised in the independent claims. The dependent claims 2-12, 14-18 and 21 are directed towards using, training the predictive model…; determining that… the purchase amount exceeds the average daily spend by a threshold amount,…. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 
Accordingly, the dependent claims 2-12, 14-18 and 21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (US 10,706,453 B1),  in view of Pandey et al(US 20210374756 A1) and  Levchin et al (US 2021/0366040 A1).

	Ref claim 1, Morin discloses a computer-implemented method comprising: 
	receiving, by a transaction server, a weight for each of a plurality of inputs for a predictive model, wherein the plurality of inputs comprises at least one of: recurring deposits associated with an account belonging to a user, recurring withdrawals associated with the account belonging to the user, transactional data associated with the account belonging to the user, or historical data associated with the account belonging to the user (Col 9, Lines 1-5; via the user data is processed and labeled to transform the user data into model training data …extracting user attributes, personal and financial attributes …col.11, Lines 1-67; via executing the various models and engines on user data…unsupervised/supervised machine learning/obtaining model training data… col. 14, Lines 26-67; via the raw transaction data indicating historical transaction amount, payees, recurrence and frequency of transactions, withdrawal, mortgage/credit card payments, expense/income/transactions, insurance payments [implied all inputs and assigned weights for a predictive model…]…);	
	training, by a transaction server using the plurality of inputs and their assigned weights, a predictive model comprises recognizing one or more users or groups that have similar spending habits, account balances, or income (Col 9, Lin 1-5; via the user data is processed and labeled to transform the user data into model training data …extracting user attributes, personal and financial attributes …col.11, Lin 1-67; via executing the various models and engines on user data…unsupervised/supervised machine learning/obtaining model training data …col. 12, Lin 54-67; Figs 1-2; via training environment 100A-B…implementing a system of machine learning techniques for de-duplicated offer recommendations…col. 14, Lin 26-67; via the raw transaction data indicating historical transaction amount, payees, recurrence and frequency of transactions, withdrawal, mortgage/credit card payments, expense/income/transactions, insurance payments [implied all are inputs and assigned weights, a predictive model…]…col.15, Lin 58-67; via the user feature engineering module 140 uses the profile model training data 110…col.16, Lin 5-21; via a supervised predictive model, supervised predictive models, such as but not limited to Neural Network, Deep Neural Network, logistic regression, Random Forest, boosted trees, and other supervised/unsupervised model…Fig. 3A…a training data structure 300…); 
	[[determining, by the transaction server, an identity of the user in conjunction with whether a credit card purchase is associated with a fraudulent transaction; posting, by the transaction server and based on a determination that the credit card purchase is not associated with a fraudulent transaction, a purchase amount associated with the credit card purchase to a credit card account associated with a first user; ]]
	monitoring, by the transaction server and using the predictive model, the credit card account associated with the first user, wherein the credit card account is administered by a first financial institution; monitoring, by the transaction server and using the predictive model, a bank account associated with the first user, wherein the bank account is administered by a second financial institution that is different from a first financial institution (Col. 4, lines 61-67; via the asset making up a given production environment, such as data center, a cloud computing environment…Col. 5,lin 6-27; via …other monitoring and management systems used to monitor and control assets…one or more backend systems, such as  back-end servers to process data…Col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business and personal loans, refinancing loans …);
	 identifying, based on the monitoring of the bank account, a cashflow associated with the bank account of the first user (Col. 5, line 6-27; via …other monitoring and management systems used to monitor and control assets…one or more backend systems, such as  back-end servers to process data… );
	determining based on monitoring the credit card account and based on identification of the cashflow, that the purchase amount associated with the credit card purchase will not be paid in full when due (Col.16, Lin 38-67; via Financial attribute extraction model 155 is trained from the transaction and credit history data …col. 17, Lin 46-67; via the user/offer attribute matching model 171…Fig. 3B, a machine learning data structure 310/type of offer/reward data/ a user usage value 315…col. 22, Lin 4-67; via user offer attribute matching data 273/offer recommendation model 185…Fig. 4…considerations used to process, recommend and rank credit card offer 411 [implied credit card purchase refinancing for customer identified]…); 
	[[generating, based on a determination that the purchase amount  associated with the credit card purchase will not be paid in full when due and prior to when a payment for the credit card purchase is due, an option to the user to refinance the purchase amount;]]
	causing, by the transaction server, the option to refinance the purchase amount to be displayed on a user device associated with the first user (Col. 22, Lin 4-67; via user offer attribute matching data 273/offer recommendation model 185…Fig. 4…considerations used to process, recommend and rank credit card offer 411 [implied  refinancing for customer]…); 
	Morin does not explicitly disclose the step of determining, by the transaction server, an identity of the user in conjunction with whether a credit card purchase is associated with a fraudulent transaction; posting, by the transaction server and based on a determination that the credit card purchase is not associated with a fraudulent transaction, a purchase amount associated with the credit card purchase to a credit card account associated with a first user.
	However, Pandey being in the same field of invention discloses the step of determining, by the transaction server, an identity of the user in conjunction with whether a credit card purchase is associated with a fraudulent transaction; posting, by the transaction server and based on a determination that the credit card purchase is not associated with a fraudulent transaction, a purchase amount associated with the credit card purchase to a credit card account associated with a first user (para [0040], fig. 1; via an environment 100, ex. determining unseen fraud and credit risk etc. includes payment server 102, a server system 106, an issuer server  108, a plurality of customers 112[ first user included] associated with the issuer server 108…[0088]; via neural network model…[0043-44]; via the issuer server 108…payment account/credit cards…determine unseen fraud and fraud risk using machine learning models…[0149], fig. 10; via a server system 1000 for determining unseen fraud or credit abuse [implied credit transaction with -no fraud…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features, such as selecting the option to refinance the purchase, mentioned by Morin to include the disclosures, such as customer refinance loan term, as taught by Pandey to facilitate secured credit transition after determining unseen fraud…) 0002.
	Morin does not explicitly disclose the step of generating, based on a determination that the purchase amount associated with the credit card purchase will not be paid in full when due and prior to when a payment for the credit card purchase is due, an option to the user to refinance the purchase amount.
However, Levchin being in the same field of invention discloses the step of generating, based on a determination that the purchase amount associated with the credit card purchase will not be paid in full when due and prior to when a payment for the credit card purchase is due, an option to the user to refinance the purchase amount (Abst. figs. 1-5; via a web-based finance system allows users to refinance past eligible purchasing transactions…The server can receive and determine a refinancing value …user has bank account and /or credit rating information. The customer can select refinancing loan terms [implied selecting an option to the user for refinance the purchases]…para [0006-7]; via the customer can interact/analyzed by the system to determine a credit risk rating …bank account information…the system to receive refinancing for lower purchase values and higher interest rates…range of dollar value that can be refinanced… )
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features, such as selecting the option to refinance the purchase, mentioned by Morin to include the disclosures, such as  customer refinance loan term, as taught by Levchin to facilitate the user to select option to refinance credit card purchases with loan terms.

	Ref claim 2, Morin discloses the computer-implemented method of claim 1, further comprising: receiving, from the first user, an indication of an acceptance of the option to refinance the purchase amount; underwriting the bank account for a loan; and paying the purchase amount to the credit card account  (Col. 4, lines 61-67; via the asset making up a given production environment, such as data center, a cloud computing environment…col. 5,lin 6-27; via …other monitoring and management systems used to monitor and control assets…one or more backend systems, such as  back-end servers to process data…col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business and personal loans, refinancing loans …).
	Ref claim 3, Morin discloses the computer-implemented method of claim 1, further comprising: sending, by the transaction server, the option to refinance to a mobile device associated with the first user  (Col. 5, Lin 6-27; via …other monitoring and management systems used to monitor and control assets…one or more backend systems, such as  back-end servers to process data…col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business and personal loans, refinancing loans …).
	Ref claim 4, Morin discloses the computer-implemented method of claim 1, wherein the monitoring comprises detecting recurring deposits and recurring charges (col. 14, Lin 26-67; via the raw transaction data indicating historical transaction amount, payees, recurrence and frequency of transactions, withdrawal, mortgage/credit card payments, expense/income/transactions, insurance payments…).  
	Ref claims 5, Morin discloses the computer-implemented method of claim 1, wherein the predictive model comprises adjusts for at least one of seasonality and non-recurring activity in the bank account (col. 14, Lin 26-67; via the raw transaction data indicating historical transaction amount, payees,, recurrence and frequency of transactions, withdrawal, mortgage/credit card payments, expense/income/transactions, insurance payments…col.15, Lin 58-67; via the user feature engineering module 140 uses the profile model training data 110…col.16, Lin 5-21; via a supervised predictive model, supervised predictive models, such as but not limited to Neural Network, Deep Neural Network, logistic regression, Random Forest, boosted trees, and other supervised/unsupervised model…Fig. 3A…a training data structure 300…).
	Ref claim 6, Morin discloses the computer-implemented method of claim 1, wherein the predictive model  further comprises training the predictive model to determine an average daily spend associated with the bank account (col. 14, Lin 26-67; via the raw transaction data indicating historical transaction amount, payees,, recurrence and frequency of transactions, withdrawal, mortgage/credit card payments, expense/income/transactions, insurance payments…col.15, Lin 58-67; via the user feature engineering module 140 uses the profile model training data 110…col.16, Lin 5-21; via a supervised predictive model, supervised predictive models, such as but not limited to Neural Network, Deep Neural Network, logistic regression, Random Forest, boosted trees, and other supervised/unsupervised model…Fig. 3A…a training data structure 300…).
	Ref claim 7, Morin discloses the computer-implemented method of claim 6, , wherein determining that the purchase amount will not be paid in full when due is further based on a determination that the purchase amount exceeds the average daily spend by a threshold amount, the method further comprising: causing, based on the determination that the purchase amount exceeds the average daily spend by the threshold amount, an alert to be displayed on the user device (Col. 4, lines 61-67; via the asset making up a given production environment, such as data center, a cloud computing environment…col. 5 ,Lin 6-27; via …other monitoring and management systems used to monitor and control assets…one or more backend systems, such as  back-end servers to process data…col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business, refinancing loans …).
	Ref claim 8, Morin discloses the computer-implemented method of claim 1, wherein the predictive model comprises at least one of: a generative adversarial network (GAN), a consistent adversarial network (CAN), a cyclic generative adversarial network (C-GAN), a deep convolutional GAN (DC- GAN), GAN interpolation (GAN-INT), GAN conditional latent space (GAN-CLS), or a cyclic- CAN (C-CAN) (Col.15, Lin 58-67; via the user feature engineering module 140 uses the profile model training data 110…col.16, Lin 5-21; via a supervised predictive model, supervised predictive models, such as but not limited to Neural Network, Deep Neural Network, logistic regression, Random Forest, boosted trees, and other supervised/unsupervised model…Fig. 3A…a training data structure 300…).
	Ref claim 9, Morin discloses the computer-implemented method of claim 1, wherein the generating the option occurs after the purchase amount is posted to the credit card account (col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business and personal loans, refinancing loans …).
	Ref claim 10, Morin discloses the computer-implemented method of claim 1, further comprising: receiving, from the first user, an indication of an acceptance of the option to refinance the purchase amount; and increasing a credit limit associated with the credit card account, wherein the credit limit increase is temporary (col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business and personal loans, refinancing loans …). 
	Ref claim 11, Morin discloses the computer-implemented method of claim 10, wherein the credit limit increase is equivalent to the purchase amount (col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business and personal loans, refinancing loans …).
	Ref claim 12, Morin discloses the computer-implemented method of claim 10, wherein the credit limit increase is limited to one billing cycle (col. 8, Lin 5-15; via the offers are financial services and products, such as, credit cards, bank accounts lines of credit, business and personal loans, refinancing loans …).
Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 14-15 are rejected as per the reasons set forth in claims 2-3 respectively

	Claims 16-18 are rejected as per the reasons set forth in claims 6-8 respectively.
Claim 19 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Ref claim 20, Morin, discloses the non-transitory computer readable medium of claim 19, wherein training the predictive model comprises at least one of: supervised learning, unsupervised learning, back propagation, transfer learning, stochastic gradient descent, learning rate decay, dropout, max pooling, batch normalization, long short-term memory, skip-gram, or deep learning (Col.15, Lin 58-67; via the user feature engineering module 140 uses the profile model training data 110…col.16, Lin 5-21; via using inputs and labels, a supervised predictive model,… such as but not limited to Neural Network, Deep Neural Network, logistic regression, Random Forest, boosted trees, and//or any  other supervised, unsupervised model…Fig. 3A…a training data structure 300…).
	Ref claim 21, Morin discloses the computer-implemented method of claim 1, further comprising: monitoring, by the transaction server, a second bank account associated with the first user, wherein: the transaction server is associated with a financial institution, and the second bank account is not managed by the financial institution associated with the transaction server (col.16, Lin 5-21; via using inputs and labels, a supervised predictive model,… such as but not limited to Neural Network, Deep Neural Network, logistic regression, Random Forest, boosted trees, and/or any  other supervised, unsupervised model [implied unsupervised/not administered]…Fig. 3A…a training data structure 300…).

Response to Arguments

Applicant's arguments filed on 5/23/2022 have been fully considered and they are not persuasive:
Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Steps-2A-2B].
Applicant also cited analogy with the court cases such as, BASCOM, EnFish, PTAB decision, and Examples 35, and 39.

In addition to 101 rejections Applicant noted about 103 rejections with applied prior art.

In response:

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].
  
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 

1). Rejection under 35 U.S.C. § 112(a); withdrawn in view of amendment.

2). Rejections under 35 U.S.C. § 101:


	Applicant argued [Remarks pages 9-11] that, …” Claims 1-21 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non- statutory subject matter. … … Applicant respectfully disagrees and submits that the amended claims constitute statutory subject matter under 35 U.S.C. § 101. Claim 1 is not directed to the abstract idea of refinancing a credit card purchase. Rather, claim 1, as amended …Applicant's claims recite and are directed to the method of training a predictive model over time to determine a possible future financial issue. Therefore, the claims are not directed to an abstract idea of refinancing credit card purchases. … …Like Example 39, Applicant's claims recite "training ... using at least one of a supervised learning technique or unsupervised learning technique…determining, using predictive model…donot recite any of the judicial exceptions enumerated in the 2019 PEG. … …;
	Moreover, the Office Action's allegations that the claims are directed to an abstract idea run contrary to a recent Patent Trial and Appeal Board (PTAB) decision. In Ex parte Adjaoute, the PTAB found that claims directed to the "monitoring operations of machines using neural networks, logic decision trees, confidence assessments, fuzzy logic, smart agent profiling, and case-based reasoning" were not directed to an abstract idea.
	Even if the claims are directed to an abstract idea (a point which Applicant does not concede), Applicant submits claims 1-21 are tied to a practical application of the abstract idea. … … "determining, using the predictive model and based on monitoring the credit card account and the bank account, that the purchase amount will not be paid in full when due." The above steps operate in a manner more than the conventional process, similar to the patent eligible example provided in claim 2 of Example 35. … …
	Further, Applicant submits that the claims recite significantly more than an alleged abstract idea itself.  … Example BASCOM, EnFiash…
	Based on the forgoing, claims 1-21 are directed to statutory subject matter. Therefore, Applicant respectfully requests the non-statutory subject matter rejection of claims 1-21 under 35 U.S.C. § 101 be withdrawn.”

	In response: Examiner disagrees:
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
	Example 39 - Method for Training a Neural Network for Facial Detection

Subject Matter Eligibility Examples: Abstract Ideas 
2019-01-07 9 
creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set.


Step 



Analysis 
1: Statutory Category? 
Yes. The claim recites a series of steps and, therefore, is a process. 
2A - Prong 1: Judicial Exception Recited? 
No. The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. 
2A - Prong 2: Integrated into a Practical Application? 


N/A. 

	Moreover, In response to applicant’s argument, recitation, “a recent Patent Trial and Appeal Board (PTAB) decision…” A PTAB decision does not represent Office policy and moreover a PTAB decision is fact specific to the case being decided.
Applicant’s citation of EnFish is non-persuasive because the claims at issue in EnFish are readily distinguishable over the instant claims. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit reversed the district court's decision and deemed the discussed claims as patent-eligible stating, "the district court oversimplified the self-referential component of the claims and downplayed the invention's benefits" and decision… that "the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory" which is "directed to a specific implementation of a solution to a problem in the software arts."  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. See also details in re TLI Communication LLC.
Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., training a predictive model, supervised/unsupervised deep learning, processor, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101.
Applicant’s citation of BASCOM is non-persuasive because the claims at issue in BASCOM are readily distinguishable over the instant claims. In BASCOM v. AT&T: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. For example, one filtering scheme could be “a word-screening type filtering scheme” and one set of filtering elements (from a plurality of sets) could be a “master list [] of disallowed words or phrases together with [an] individual [list of] words, phrases or rules.” Id. at 4:30-35.
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in BASCOM, EnFish, PTAB decision, and Examples 35 [ATM Transaction], and   39 [Facial Recognition].
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained.   

3). Rejections Under 35 U.S.C. § 103:

Applicant argued [Remarks pages 12-14] that, “…Claims 1-21 stand rejected under 35 U.S.C. § 103 …Morin and  Levchin ... Applicant traverses these rejections and submits that Morin and Levchin, taken alone or in combination, do not disclose or suggest "monitoring,  … determinng … and "causing ... the option to refinance the purchase amount to be displayed on a user device associated with the first user" as required by claim 1.” … …
 Because dependent claims incorporate all the features of their respective base claims, claims 2 12, 14-18, and 20-21 are allowable over Morin and Levchin, taken alone or in combination, for at least the reasons discussed above. Accordingly, Applicant respectfully requests that the obviousness rejection of claims 1-21 under 35 U.S.C. § 103 be withdrawn
In response: Examiner respectfully disagrees with applicant’s assertions. However, Morin in view of Pandey and Levchin (in combination) disclose all claimed limitation [including amended limitations] as described in 103 rejections above.  Further applicant arguments are generally moot in view of new grounds of rejection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Voltz et al (US 2012/0030082 A1) discloses Predictive Modelling for Debt Protection/Cancellation.
Pretell et al (US 2005/0097033 A1) discloses Debt Management System.
CARDAMONE et al (WO 2017218490 A1) discloses Method and System for Real Time Fraud Detection in Transaction Processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691



                                                                                             

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698